Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
1.	Applicant’s arguments have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


2.	Claims 1 and 14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gosselin-Harris et al. (US 20170264565 A1).

Claim 1	Gosselin-Harris teaches an apparatus comprising a processor (FIG. 8.1, ¶0052, processor 802), a memory (FIG. 8.1, ¶0052 memory 804 and 806), and communication circuitry (FIG. 1, ¶0052, communication interface 812) , the apparatus being connected to a communications network via its communication circuitry, (FIG. 8.2)
the apparatus further comprising computer-executable instructions stored in the memory of the apparatus which, when executed by the processor of the apparatus, (¶0052, comprising processing instructions) cause the apparatus to:
receive, via the communications network from another apparatus on the network, a request message to create an overlay resource for a physical resource tree, (FIG. 3, step 301, ¶0032, wherein receiving an allocation request from a client comprises the creation of an assignment to a partition; ¶0020, wherein the nodes comprise physical entities)
the physical resource tree having a root and at least one branch point stemming from at least one of the root or at least one branch of the physical resource tree, (FIG. 2, ¶0020, Hierarchical Resource Tree 114 having Root Node 202 and at least one branch point from the root, Intermediate Node X 204, or at least one branch point stemming from at least one branch, Leaf Node A) the physical resource tree defining a first parent-child relationship between one or more physical resources in a tree structure, (FIG. 2, ¶0020, wherein Hierarchical Resource Tree 114 defines a first parent-child relationship)
wherein the overlay resource indicates an overlay resource tree establishing second parent-child relationships between one or more of the physical resources of the physical resource tree, (¶0013, wherein the overlay resource comprises a partition which establishes second parent-child relationships between one or more physical resources of the resource tree; wherein the second parent-child relationship is formed when a client is assigned to a given partition) the overlay resource tree defined by a root resource and at least one branch stemming from one or more branching points to one or more child resources; (FIG. 2, ¶0020, wherein Hierarchical Resource Tree 114 defines a first parent-child relationship)
create the overlay resource (FIG. 3, step 303, ¶0033, wherein by assigning the client to a partition, a new partition is created wherein the client has been allocated to the partition) by selecting a subset of the one or more physical resources of the physical resource tree and establishing the second parent-child relationships between the selected subset of the one or more physical resources, (¶0033, wherein the partition comprises the subset of one or more physical resource of the resource tree, and allocation or establishing a client relationship with the partition resources) comprising the root resource and the one or more child resources of the overlay resource tree, (¶0033, wherein the allocation to a partition comprises at least a node of that partition and the client as a child)
send, via the communications network to the other apparatus on the network, a response message indicating the overlay resource was created. (¶0036, notifying the client that the resource has been allocated to the client)

Claim 14 is taught by Gosselin-Harris as described for Claim 1. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

3.	Claims 2-8, 12-13 and 15-20 are rejected under 35 U.S.C. 103 as being unpatentable over Gosselin-Harris et al. (US 20170264565 A1) in view of Granzow et al. (US 20170064488 A1). 

Claim 2	Gosselin-Harris teaches Claim 1, but does not explicitly teach, wherein the computer-executable instructions, when executed by the processor of the apparatus, further cause the apparatus to:
receive, via the communication network from the other apparatus on the network, a request message indicating first branching point resources of the overlay resource tree to create, the first branching point resources representing a child-parent relationship between the one or more of the physical resources from the physical resource tree; 
create the first branching point resources of the overlay resource tree representing the child-parent relationship between the one or more of the physical resources from the physical resource tree; and 
send, via the communication network to the other apparatus on the network, a response message indicating the first branching point resources of the overlay resource tree were created. 
From a related technology, Granzow teaches receive, via the communication network from the other apparatus on the network, a request message indicating first branching point resources of the overlay resource tree to create, the first branching point resources representing a child-parent relationship between the one or more of the physical resources from the physical resource tree; (Granzow, ¶0056, creating a resource, ¶0072, wherein the resource may be comprised at a branching point, wherein a branching point represents a relationship on the tree)
create the first branching point resources of the overlay resource tree (Granzow, FIG. 8, step 820, ¶0077, create the resource) representing the child-parent relationship between the one or more of the physical resources from the physical resource tree; and 
send, via the communication network to the other apparatus on the network, a response message indicating the first branching point resources of the overlay resource tree were created. (Granzow, FIG. 8, step 830, ¶0077, transmit response message indication of resource at server)
It would be obvious to one of ordinary skill before the effective filing date of the claimed invention to modify the teachings of Gosselin-Harris to incorporate the techniques used in Granzow for the creations and notification of resources in order to more effective utilize network resources. 

Claim 3	Gosselin-Harris in view of Granzow teaches Claim 1, and further teaches wherein the request message to create an overlay resource further comprises an attribute indicating a scheduled activation time, (Granzow,¶0089, wherein the overlay resource comprises update resource configuration info) and wherein the computer-executable instructions, when executed by the processor of the apparatus, further cause the apparatus to: 
wait to create the overlay resource until the scheduled activation time. (Granzow, FIG. 8, step 820, ¶0077, create the resource)

Claim 4	Gosselin-Harris in view of Granzow teaches Claim 1, and further teaches wherein the computer-executable instructions, when executed by the processor of the apparatus, further cause the apparatus to: 
determine the eligibility of each physical resource indicated in the overlay resource to be included in the overlay resource tree. (Granzow, ¶0076, validating the resource representation)

Claim 5	Gosselin-Harris in view of Granzow teaches Claim 4, and further teaches wherein the eligibility is determined via an eligibility attribute of each physical resource. (Granzow, ¶0076, determining eligibility based upon a cardinality, a data type and a parameter value range)

Claim 6	Gosselin-Harris in view of Granzow teaches Claim 4, and further teaches wherein the eligibility is determined via a set of rules. (Granzow, ¶0076, determining eligibility based upon some rules for a cardinality, a data type and a parameter value range)

Claim 7	Granzow in view of Granzow teaches Claim 1,wherein the overlay resource comprises a static overlay template attribute, (Granzow, ¶0076, the resource request indicates resource type identifier, and resource type identifier comprises a static overlay template attribute) and wherein the computer-executable instructions, when executed by the processor of the apparatus, further cause the apparatus to:
update attributes of the one or more physical resources of the physical resource tree to indicate the parent-child relationships between the physical resources. (Granzow, FIG. 3, ¶0047, wherein the resource tree establishes the parent-child relationships between the physical resources of the physical resource tree)

Claim 8	Gosselin-Harris in view of Granzow teaches Claim 1, wherein the overlay resource comprises a static overlay template attribute, (Granzow, ¶0076, the resource request indicates resource type identifier, and resource type identifier comprises a static overlay template attribute) and wherein the computer-executable instructions, when executed by the processor of the apparatus, further cause the apparatus to:
for each physical resource of the one or more physical resources of the physical resource tree indicated by the overlay resource:
create a stand-in overlay resource to match the overlay resource tree, (Granzow, FIG. 8, step 820, ¶0077, create the resource, wherein the created resource would match the indicated resource type identifier) wherein the stand-in overlay resource may act as a replacement for the physical resource, (Examiner notes that the scope of “may” would include “may not” as “may” only suggests a possibility rather than a certainty, and as such “wherein the stand-in overlay resource may act as a replacement” essentially has no patentable weight) and wherein the stand-in overlay resource may link to the physical resource. (Examiner notes that the scope of “may” would include “may not” as “may” only suggests a possibility rather than a certainty, and as such “wherein the stand-in overlay resource may link to” essentially has no patentable weight)

Claim 9	Gosselin-Harris in view of Granzow teaches Claim 1, and further teaches wherein the overlay resource comprises a static overlay template attribute, (Granzow, ¶0076, wherein the resource comprises a resource type identifier) and wherein the computer-executable instructions, when executed by the processor of the apparatus, further cause the apparatus to: 
for each physical resource of the one or more physical resources of the physical resource tree indicated by the overlay resource: create a copy overlay resource to match the overlay resource tree, (Granzow, FIG. 8, step 820, ¶0077, create the resource) wherein the copy overlay resource may be a copy of the physical resource. (Examiner notes that the scope of “may” would include “may not” as “may” only suggests a possibility rather than a certainty, and as such “wherein the copy… the physical resource” essentially has no patentable weight)

Claim 11	Gosselin-Harris in view of Granzow teaches Claim 1, wherein the computer-executable instructions, when executed by the processor of the apparatus, further cause the apparatus to:
receive, via the communication network from the other apparatus on the network, a request message indicating a dynamic overlay template resource to create; (Granzow, FIG. 2, Request 205, ¶0055, receiving a request to create a resource; FIG. 8, step 805, ¶0076, the resource request indicates resource type identifier, i.e. a dynamic template resource)
create the dynamic overlay template resource; (Granzow, FIG. 8, step 820, ¶0077, create the resource) and
send, via the communication network to the other apparatus on the network, a response message indicating the dynamic overlay template resource was created. (Granzow, FIG. 8, step 830, ¶0077, transmit response message indication of resource at server)

Claim 12	Gosselin-Harris in view of Granzow teaches Claim 11, wherein the dynamic overlay template resource comprises a mask attribute and an action attribute, (Granzow, ¶0076, wherein the resource comprises a resource reference and content parameter) and wherein the computer-executable instructions, when executed by the processor of the apparatus, further cause the apparatus to:
determine a physical resource of the one or more physical resources matches a value of the mask attribute; (Granzow, ¶0076, wherein the resource comprises a resource reference and content parameter)  and update, based on the action attribute, one or more attributes of the physical resource to indicate inclusion in the overlay resource tree. (Granzow, ¶0076, updating the content parameter)

Claim 13	Gosselin-Harris in view of Granzow and further teaches Claim 1, wherein the computer-executable instructions, when executed by the processor of the apparatus, further cause the apparatus to:
receive, via the communication network from a third apparatus on the network, a request message to retrieve the overlay resource indicating the overlay resource tree; (Granzow, FIG. 2, Request 205, ¶0055 and ¶0056, receiving a request to create a resource; FIG. 8, step 805, ¶0076)
send, via the communication network to the third apparatus on the network, the overlay resource indicating the overlay resource tree; (Granzow, FIG. 8, step 830, ¶0077, transmit response message indication of resource at server) a
receive, via the communication network from the third apparatus on the network, a request message to create a new physical resource, wherein the new physical resource adheres to the hierarchy of the overlay resource tree. (Granzow, FIG. 8, step 830, ¶0077, receive response message indication of resource at server)

Claim 15	Gosselin-Harris in view of Granzow teaches Claim 14, and further teaches send, via the communication network to the other apparatus on the network, a request message indicating overlay criteria; (Granzow, FIG. 2, Request 205, ¶0055 and ¶0056, sending a request to create a resource; FIG. 8, step 805, ¶0076) and receive, via the communication network from the other apparatus on the network, a response message indicating one or more overlay resource trees matching the overlay criteria. (Granzow, FIG. 8, step 830, ¶0077, transmit response message indication of resource at server)

Claim 16	Gosselin-Harris in view of Granzow teaches Claim 14, and further teaches wherein the overlay criteria comprise at least one of: a resource type, (Granzow, ¶0076, the resource request indicates resource type identifier) a manufacturer, a size, a parent resource, a location, and a resource creator.

Claim 17	Gosselin-Harris in view of Granzow teaches Claim 14, and further teaches determine first branching points of the overlay resource tree that are not in the physical resource tree;
send, via the communication network to the other apparatus on the network, a request message indicating the first branching points to create; (Granzow, FIG. 8, step 830, ¶0077, transmit response message indication of resource at server)and
receive, via the communication network from the other apparatus on the network, a response message indicating the first branching points were created. (Granzow, FIG. 8, step 830, ¶0077, receive response message indication of resource at server)

Claim 18	Gosselin-Harris in view of Granzow teaches Claim 14, and further teaches determine to create a dynamic template resource associated with the overlay resource; (Granzow, FIG. 2, Request 205, ¶0055 and ¶0056, receiving a request to create a resource; FIG. 8, step 805, ¶0076; FIG. 8, step 820, ¶0077, create the resource)
send, via the communication network to the other apparatus on the network, a request message indicating the dynamic template resource to create; (Granzow, FIG. 8, step 830, ¶0077, transmit response message indication of resource at server) and
receive, via the communication network from the other apparatus on the network, a response message indicating the dynamic template resource was created. (Granzow, FIG. 8, step 830, ¶0077, receive response message indication of resource at server)

Claim 19	Gosselin-Harris in view of Granzow teaches Claim 18, and further teaches wherein the created dynamic template resource comprises a mask attribute and an action attribute. (Granzow, ¶0076, wherein the resource comprises a resource reference and content parameter)

Claim 20	Gosselin-Harris in view of Granzow teaches Claim 14, and further teaches wherein the overlay resource tree indicates hierarchical relationships via one or more overlay attributes added to the physical resources. (Gosselin-Harris, ¶0067, wherein attributes are added which indicates hierarchical relationships)

4.	Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Gosselin-Harris et al. (US 20170264565 A1) in view of Granzow et al. (US 20170064488 A1) and 

Claim 10	Gosselin-Harris  in view of Granzow teaches Claim 9, but does not explicitly teach wherein the request message to create an overlay resource further comprises an attribute indicating an update rate, and wherein the computer-executable instructions, when executed by the processor of the apparatus, further cause the apparatus to: sync each created copy overlay resource with the respective physical resource of each created copy overlay resource.
From a related technology, Gan teaches wherein the request message to create an overlay resource further comprises an attribute indicating an update rate, (Gan, ¶0089, wherein the overlay resource comprises update resource configuration info) and wherein the computer-executable instructions, when executed by the processor of the apparatus, further cause the apparatus to:
sync each created copy overlay resource with the respective physical resource of each created copy overlay resource. (Examiner notes that as the claim covers when the “copy of the overlay resource” is not a copy of a physical resource, the claim would cover a lack of synchronization wherein there is no “respective physical resource” as the copy overlay resources are not copies of them and therein have no related “respective” physical resource) 
It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Granzow in order to utilize the technologies described in Gan wherein a resource tree is utilized for infrastructure management of physical resources to satisfy any application program requirements running on these resources. (Gan, ¶0005)

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Wang et al. (US 20170337088 A1) – Managing relationship in machine-to-machine systems; FIG. 2
Nishkawa (US 20010051946 A1) – Hierarchical link table, FIG. 4
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER PALACA CADORNA whose telephone number is (571)270-0584. The examiner can normally be reached M-F 10:00-7:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Trost can be reached on (571) 272-7872. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER P CADORNA/Examiner, Art Unit 2442                                                                                                                                                                                                        
/WILLIAM G TROST IV/Supervisory Patent Examiner, Art Unit 2442